Title: To George Washington from Thomas Sim Lee, 7 October 1793
From: Lee, Thomas Sim
To: Washington, George


          
            Sir
            Annapolis Octr 7. 1793
          
          Your Excellency will probably before this letter reaches you, have received from the
            Secy of War a communication which I made to him on the 18th September last respecting
            the case of the Ship Roehampton, captured and sent into the Port of Baltimore by the
            french armed schooner Industry, and which the British Vice Consul alledges to have been
            illegally taken by reason of the sd schooner’s having made some equipments of a military
            nature in that Port. Not doubting Sir that your
            determination on the subject of this vessel would in due time reach me through the
            ordinary channel, I should not have taken this freedom, had not another case occurred
            which requires me to form an immediate Judgement, how far partial equipments and
            alterations to vessels originally armed in french Ports, are admissible under the
            description of reparations, conveniences &c. as mentioned in the 19th article of our
            treaty with france, which is expressly admitted in extenuation of the prohibitory part
            of the 7th article of your Excellency’s instructions.
            The papers which I do myself the honour to enclose will explain the case in question—I
            have requested the Collector of the district of Baltimore to observe the motions of the
            Privateer mentioned by Mr Thornton, and to acquaint me immediately with any addition of
            guns or material alteration that he may perceive her to be making —but as by addressing myself as usual to the Secy of State or of
            War who have both left the seat of government, I should not in all probability obtain
            your Excellency’s ideas in a reasonable time, I trust that you will excuse my taking
            this method to procure more precise instructions on this point than I can discover in
            the regulations already issued—As the cases of this kind that may still occur may be
            various, and some of them may seem such slight infractions as scarcely to require
            notice, I beg that your Excellency will favour me with the most
            explicit directions on the subject. I have the honour to be &c.
          
            Tho. S. Lee.
          
        